Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Amendment and Arguments
Claims 1, 3-11, and 15 are pending and are being examined in this application.
Applicant’s arguments with respect to 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Cradick et al. (US Pub. 2006/0085395) in view of Hajdukiewicz (US Pub. 20090018994, hereafter “Hajduk”).
Referring to claim 1, Cradick discloses a method of generating a database query for analyzing data in a database using a processor arrangement [fig. 1; pars. 15, 19, 21, and 37-40; search terms and search criteria (i.e., a search query) are generated to retrieve search results from storage devices using a search engine executed by one or more processors], the data comprising a plurality of features, wherein at least one of the plurality of features comprises a value which varies as a function of a parameter [pars. 37-40; note the search criteria and the values for the search criteria that can be adjusted based on positions of corresponding icons], the method comprising: 
providing a graphical user interface (GUI) comprising a user input region for extending along at least one axis for enabling a user to arrange a plurality of graphical elements in or a user-defined sequence as the function of the parameter, the user-defined sequence being based on the relative positioning of the plurality of graphical elements with respect to the at least one axis, and each graphical element being associated with a respective one or more of the plurality of features [fig. 2; pars. 37-40; a graphical user interface comprises a search pane with a search graph; the search graph includes an x-axis and a y-axis for moving the icons into various positions]; 
determining, based on the user-defined sequence of the graphical elements, one or more rules relating to at least one of the plurality of features [pars. 40-43; the positions of the icons in the search graph specify rules for assigning the values to the search criteria (e.g., range, order, priority, etc.)]; and 
generating a database query based on the one or more rules [fig. 2; par. 40; the search results are retrieved based on the search query generated from the search terms and the search criteria as expressed using the search graph].

However, Hajduk discloses wherein the GUI is configured to enable a user to arrange a graphical object relative to at least two graphical elements so as to define a time-based relationship between respective features associated with the at least two graphical elements [fig. 3B; pars. 19, 21, 23, 24; a thumbnail is provided as a visual graphic interface that allows building of queries; in the thumbnail, a temporal relationship is indicated between two patterns by a distance indicator (e.g., distance 330 represents a temporal relationship between pattern 310 and pattern 318)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search graph taught by Cradick so that a temporal relationship can be indicated as taught by Hajduk. The motivation for doing so would have been to easily and quickly link different patterns in temporal relationships relative to each other [Hajduk, pars. 23 and 24].
Referring to claim 3, Cradick discloses wherein the user input region extends along two orthogonal axes and wherein the GUI is further adapted to enable the user to arrange the plurality of graphical elements in the user input region so as to specify the user-defined sequence based on relative positioning of the plurality of graphical elements with respect to the two orthogonal axes [fig. 2; pars. 37-40; note the x-axis and the y-axis].
Referring to claim 4, Cradick discloses wherein the user input region comprises a grid-like pattern to which the user is enabled to align the plurality of graphical elements; and wherein the step of determining one or more rules is further based on a relative alignment of the graphical elements with respect to the grid-like pattern [fig. 2; pars. 37 and 40-43; the x-axis and the y-axis form a Cartesian coordinate system and relative positions on the search graph specify the rules].
Referring to claim 5, Cradick discloses providing a first user interface component for enabling the user to specify further information relating to the user-defined sequence, wherein the step of 
Referring to claim 6, Cradick discloses providing a second user interface component for enabling the user to specify a value of a feature associated with a graphical element of the plurality of graphical elements, wherein the step of determining one or more rules is further based on the value of the feature [fig. 2; pars. 37-40; the user moves the icons into the positions used to specify the rules for assigning the values to the search criteria].
Referring to claim 7, Cradick discloses wherein each graphical element is defined at least by a first graphical property, the first graphical property being representative of a value of a feature associated with the graphical element, wherein the step of determining one or more rules is further based on the first graphical property of at least one of the graphical elements [fig. 2; pars. 37-40; note the positions associated with each icon].
Referring to claim 8, Cradick discloses wherein the step of determining one or more rules is further based on the relationship between the features associated with the at least two graphical elements [pars. 42-52 and 54; it is possible to have more than two icons on the search graph; relative positions of the icons are used to specify the rules].
Referring to claim 9, Cradick discloses wherein the graphical object is defined at least by an object graphical property, the object graphical property being representative of a value of the features associated with the at least two graphical elements, wherein the step of determining one or more rules is further based on the object graphical property of the graphical object [fig. 2; pars. 37-40; note the positions associated with each icon].
Referring to claim 11, Cradick discloses generating instructions for displaying the GUI on a display device using a processor device [fig. 1; pars. 26 and 37; a browser displays the graphical user interface by interpreting or executing a script on the one or more processors].
Referring to claim 15, see the rejection for claim 1, which incorporates the claimed system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cradick and Hajduk in view of Wilson, III et al. (US Pat. 6,460,031, hereafter “Wilson”).
Referring to claim 10, Cradick and Hajduk do not appear to explicitly disclose generating a natural language expression (NLE) of the database query; and generating instructions for displaying the NLE of the database query via the graphical user interface.
However, Wilson discloses generating a natural language expression (NLE) of the database query; and generating instructions for displaying the NLE of the database query via the graphical user interface [fig. 6; col. 6, lines 17-44; a user selects graphical icons corresponding to parameters for generating a report to create a combined graphic; the combined graphic represents a complete natural language statement, which is displayed as the title of the report].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical search system taught by the combination of Cradick and Hajduk so that the search query is expressed as a natural language statement and then displayed as taught by Wilson. The motivation for doing so would have been to conveniently label the search in an easily understandable manner.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157